Citation Nr: 0630861	
Decision Date: 10/02/06    Archive Date: 10/10/06

DOCKET NO.  05-00 008A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUES

1.  Entitlement to service connection for a skin condition.

2.  Entitlement to an initial evaluation, in excess of 10 
percent, for post-traumatic stress disorder (PTSD). 


REPRESENTATION

Appellant represented by:	Connecticut Department of 
Veterans Affairs


WITNESS AT HEARINGS ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

D. Schechter, Counsel


INTRODUCTION

The veteran served on active military duty from June 1967 to 
June 1969.  He served in Vietnam from November 1967 to 
November 1968.

The appeal comes before the Board of Veterans' Appeals 
(Board) from rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Hartford, Connecticut, 
denying service connection for a skin condition, and granting 
service connection for PTSD and assigning a 10 percent 
evaluation for that disorder effective from June 17, 2004.  

The issue of entitlement to a higher initial evaluation for 
PTSD is addressed in the REMAND portion of the decision below 
and is REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.


FINDINGS OF FACT

1.  The veteran was exposed to Agent Orange in service.  
However, he did not develop a current skin disorder due to 
Agent Orange exposure.  

2.  The veteran's skin disorder did not develop in service 
and is not otherwise causally related to service.  




CONCLUSION OF LAW

The veteran did not develop a skin disorder due to Agent 
Orange exposure in service and a skin disorder was not 
incurred in or aggravated by service.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113, 1116, 1131, 5103A, 5107 (West 2002 & Supp. 
2006); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.326 
(2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (VCAA)

Under 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 
5126 (West 2002 & Supp. 2006), VA has an enhanced duty to 
notify a claimant as to the information and evidence 
necessary to substantiate claims for VA benefits.  See also, 
38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2006).

The law requires VA to inform veterans of the evidence needed 
to substantiate their claims, what specific evidence they are 
responsible for obtaining, and what specific evidence VA will 
undertake to obtain.  38 U.S.C.A. § 5103(a).  VA regulations 
also specify that VA will notify veterans to submit relevant 
evidence in their possession.  38 C.F.R. § 3.159(b).  VA has 
fulfilled these requirements in this case.  

By a VCAA letter in May 2003, the veteran was informed of the 
notice and duty to assist provisions of the VCAA, and was 
informed of the information and evidence necessary to 
substantiate his claim for service connection for a skin 
condition including due to Agent Orange exposure.  The letter 
adequately informed of bases of review and the requirements 
to sustain the skin condition claim, as discussed further 
below.  By the VCAA letter the veteran was informed of 
information and evidence that he should submit for the claim, 
and the assistance VA would provide in obtaining evidence to 
support the claim.  38 C.F.R. §§ 3.156, 3.303, 3.304, 3.307, 
3.309 (2006).  This included evidence of current disability, 
of disease or disability in service or proximate to service, 
and of disease or disability due to service, including due to 
Agent Orange exposure.  This also included medical evidence 
of a causal link between Agent Orange exposure in service and 
a current skin disorder, pursuant to Combee v. Brown, 34 F.3d 
1039, 1042 (Fed. Cir. 1994).  

The VCAA letter  informed the veteran of the respective roles 
of the veteran and VA in obtaining evidence in furtherance of 
his claim, with assistance to be provided by VA in obtaining 
any indicated evidence.  Also by this letter, the veteran was 
requested to submit any pertinent evidence his possession.  
He was also told that it was ultimately his responsibility to 
see that pertinent evidence not in Federal possession is 
obtained.  

The veteran was also requested to provide authorizations to 
obtain pertinent private medical records.  By June 2003 and 
November 2004 development letters, the RO informed the 
veteran that it had requested treatment records from two 
named private treating physicians, based on authorizations 
provided, and that it was still ultimately his responsibility 
to see that treatment records not in Federal possession are 
obtained.  The RO then also requested treatment records from 
those two private physicians.  The records of one of these 
physicians were obtained and associated with the claims 
folders in July 2003, and records of the other physician were 
obtained and associated with the claims folder in July 2003 
and December 2004.  Records were also requested, and received 
from Bridgeport Hospital in April 2004.  VA treatment records 
have also been obtained and associated with the claims 
folders.  By the appealed May 2004 rating action as well as 
by a November 2004 statement of the case and a September 2005 
supplemental statement of the case, the veteran was informed 
of the records obtained in furtherance of the claim.  

While it is true that the veteran has not been afforded a VA 
examination to specifically address the claim of entitlement 
to service connection for a skin condition, such an 
examination is not required to fulfill the duty to assist 
where, as here, the evidentiary record has not established, 
by affirmative, cognizable evidence that he has suffered an 
event, injury, or disease in service in order to trigger VA's 
obligation to provide a VA medical examination or obtain a 
medical opinion.  38 C.F.R. § 3.159(c)(4)(i)(A)-(C); 
Paralyzed Veterans of America, et al., v. Secretary of 
Veterans Affairs, 345 F.3d 1334 (Fed. Cir. 2003).  

In his claim submitted in May 2003 and in a further statement 
submitted in June 2003, the veteran contended that in Vietnam 
he developed an itch on his wrist and blisters between his 
fingers.  However, an itch is a symptom, not a disability, 
and a review of service medical records reveals no findings 
of blisters between the fingers.  A January 1968 treatment 
record does reflect an infected wound of the left wrist, for 
which the veteran received treatment.  In August 1968 the 
veteran received three treatments for raw, swollen toes of 
the right foot over the course of three days, without 
evidence of persistence or recurrence of the condition 
thereafter.  There is no corroborating evidence of a chronic 
or ongoing condition of the skin in service to support the 
veteran's claim.  Current medical evidence reveals tinea 
pedis affecting only the feet, and hence does not support any 
ongoing condition dating from service.  Accordingly, absent 
medical evidence of a chronic or ongoing skin condition in 
service, a VA examination to address the veteran's claimed 
skin condition is not warranted.  Paralyzed Veterans of 
America, et al.  

Available VA treatment and hospitalization records were 
requested from indicated sources, and records obtained were 
associated with the claims folders.  Service medical and 
personnel records were obtained and associated with the 
claims folder.  

The veteran was afforded opportunities to address his 
appealed claims, and was afforded a requested hearing before 
an RO hearing officer in July 2005, and before the 
undersigned Veterans Law Judge by a requested video 
conference hearing in March 2006.  Transcripts of these 
hearings are contained in the claims folders.  There is no 
indication that the veteran was denied any opportunity to 
address his appealed claim here adjudicated, or that he still 
desires to address the claim and this has gone unfulfilled.  

In view of the foregoing, the actions taken by the RO comply 
with all of the requirements of law, thereby allowing the 
Board to consider the claim for service connection for a skin 
condition.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).

The U.S. Court of Appeals for Veterans Claims (Court) has 
recently held that the notice requirements in 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b)(1) must be provided to a 
claimant prior to initial RO adjudication of the claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Here, that 
notice was provided by the May 2003 VCAA letter, prior to 
initial adjudication of the claim in May 2004.  Id.  
Nonetheless, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b)(1) remain applicable, including provisions 
pertaining to when notice is issued.  In this instance, 
however, the Board finds that the veteran was provided the 
necessary notice and assistance required, since he was given 
ample notice and opportunity to remedy deficiencies in his 
claim both prior to the initial adjudication, as noted, and 
following additional evidentiary development, upon de novo 
review of his claim by the September 2005 supplemental 
statement of the case.  The Court has recently held, in that 
regard, that an error is not prejudicial when the error did 
not affect "the essential fairness of the [adjudication]."  
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F. 3d 1328 (Fed. Cir. 2006).  

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; 3) a 
connection between service and the disorder which is the 
basis of claim; 4) degree of disability; and 5) effective 
date of the disability.  The Court held that upon receipt of 
an application for a claim for benefits, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claims and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if entitlement to benefits is 
awarded.  Id.  Here, the Board has considered application of 
Dingess/Hartman, but finds no prejudice to the veteran 
resulting from any failure to inform of the above-noted five 
crucial elements of disability claims.  The veteran's status 
as a veteran was established and there was no denial of claim 
on that basis.  The claim was also not denied based on 
absence of current disability.  Absence of a link between 
service and the current claimed disorder was the basis of 
denial of the claims for service connection for a skin 
condition, including absence of corroborating evidence of a 
chronic skin disorder beginning in service or continuing from 
service, and absence of cognizable evidence of a link between 
Agent Orange exposure in service and a current skin disorder.  
The veteran has been so informed in the May 2003 VCAA letter, 
and in course of appeal, including as discussed above.

The questions of degree of disability, and effective date are 
at once meaningless and moot for the claim here adjudicated, 
because the claim for service connection for a skin condition 
is here denied based on the absence of a link between current 
disability and service, as noted.  38 C.F.R. §§ 3.303.  

Assuming arguendo that VA did fail to fulfill any duty to 
notify and assist the claimant, the Board finds any such 
error to be harmless.  Of course, an error is not harmless 
when it "reasonably affect(s) the outcome of the case."  
ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998).  In this case, however, because there is not a 
scintilla of evidence that any failure on the part of VA to 
further comply with the VCAA reasonably affects the outcome 
of this case, the Board finds that any such failure is 
harmless.  While perfection is an aspiration, the failure to 
achieve it in the administrative process, as elsewhere in 
life, does not, absent injury, require a repeat performance.  
Miles v. M/V Mississippi Queen, 753 F.2d 1349, 
1352 (5th Cir. 1985).

Claim for Service Connection for a Skin Condition Including 
Due to Agent Orange Exposure

To establish service connection for a claimed disability, the 
facts must demonstrate that a disease or injury resulting in 
current disability was incurred in the active military 
service or, if pre-existing active service, was aggravated 
therein.  38 U.S.C.A. §§ 1110, 1131 (West 2002 & Supp. 2006); 
38 C.F.R. § 3.303 (2006).  Secondary service connection may 
be granted where the evidence shows that a chronic disability 
has been caused or aggravated by a service-connected 
disability.  38 C.F.R. § 3.310 (2006); Allen v. Brown, 7 Vet. 
App. 439 (1995).  

If a chronic disease is shown in service, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, may be service connected, unless clearly 
attributable to intercurrent causes.  38 C.F.R. § 3.303(b) 
(2006).  However, continuity of symptoms is required where 
the condition in service is not, in fact, chronic or where 
diagnosis of chronicity may be legitimately questioned.  38 
C.F.R. § 3.303(b) (2006).

In addition, service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 U.S.C.A. § 1113(b) (West 
2002 & Supp. 2006); 38 C.F.R. § 3.303(d) (2006).  The Board 
must determine whether the evidence supports the claim or is 
in relative equipoise, with the veteran prevailing in either 
case, or whether the preponderance of the evidence is against 
the claim, in which case, service connection must be denied.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Lay persons are not competent to offer medical opinions; 
where the determinative issue involves a medical diagnosis, 
competent medical evidence is required.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992).  

The veteran contends that he has a skin condition that is 
causally related to his service in Vietnam during the Vietnam 
Era.  At his July 2005 and March 2006 hearings the veteran 
testified to his exposure to conditions in the field in 
Vietnam that precipitated his skin condition, including 
missions traversing wet ravines and periods of prolonged 
exposure to dirty or fouled waters.  He added that the skin 
condition began in service, but he received no treatment for 
it in service because he had believed that only more severely 
injured patients received treatment.  He further testified 
that when in Saigon prior to his return stateside he noticed 
an itch.  He added that he currently has a rash which he 
attributes to service, affecting his hands and feet, with 
periodic flares of the condition.  

The evidentiary record, however, remains devoid of any record 
of findings, complaints, treatment, or diagnosis for a 
chronic skin condition in service or for years post service.  
The veteran submitted an initial claim for VA benefits in 
June 1969, but did not then report any skin condition.  The 
first mention by the veteran of a chronic skin condition is 
the veteran's submitted claim in May 2003.  The veteran has 
provided no corroboration of any chronic skin condition at 
any time proximate to service.  

As noted in the VCAA analysis above, the veteran in his May 
2003 claim and a further statement in June 2003, contended 
that in service he had blisters between the fingers and an 
itch of the left wrist.  However, service medical records 
show only a single treatment for an infected of a sore of the 
left wrist in January 1968, and treatment over three 
consecutive days for raw, swollen toes of the right foot in 
August 1968, with no evidence of chronicity or persistence or 
recurrence of these conditions.  The sore of the left wrist 
may have been a residual of a shell fragment wound suffered 
to the left forearm earlier in January 1968.  Upon the third 
day of treatment for the veteran's raw toes in August 1968, 
the medical practitioner noted that the veteran's toes were 
dry and healing well.  Medical evidence presented does not 
reflect that the veteran was treated for any chronic 
condition of the feet or of the skin generally either in 
service or proximate to service.  The veteran's service 
separation examination in April 1969 found his skin to be 
normal.  The veteran has also not presented any corroboration 
of his contention of a skin condition dating from service, so 
as to support his claim based on continuity of symptomatology 
from service to the present. 38 C.F.R. §  3.303(b).  

The veteran submitted a private physician's note dated in 
June 2004, informing that he has tinea pedis, a fungal 
infection of the feet, manifested by scaly skin and blisters.  
The RO in December 2004 obtained treatment records from that 
physician, showing her treatment for the condition in 2004.  
There is no medical opinion evidence causally linking tinea 
pedis to the veteran's period of service. 

While some mention has been made of Agent Orange in the 
claims folder, and the RO has considered the claim including 
based on Agent Orange exposure, there is no medical evidence 
causally associating the veteran's presumed Agent Orange 
exposure in service in Vietnam during the Vietnam Era, and 
his diagnosed tinea pedis.  

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the Vietnam era is 
presumed to have been exposed during such service to certain 
herbicide agents (e.g., Agent Orange), unless there is 
affirmative evidence to establish that the veteran was not 
exposed to any such agent during that service.  38 C.F.R. 
§ 3.307 (a)(6)(iii) (2006).  In this case, the veteran's 
presence in Vietnam during the Vietnam Era is established, 
and the Board concedes his exposure to Agent Orange.  

In some circumstances, a disease associated with exposure to 
certain herbicide agents will be presumed to have been 
incurred in service even though there is no evidence of that 
disease during the period of service at issue. 38 U.S.C.A. § 
1116(a) (West 2002 & Supp. 2006); 38 C.F.R. §§ 3.307, 3.309 
(2006).  Diseases that the Secretary of the Department of 
Veterans Affairs has associated with herbicide exposure 
include the following: chloracne or other acneform diseases 
consistent with chloracne, Hodgkin's disease, multiple 
myeloma, non-Hodgkin's lymphoma, acute and subacute 
peripheral neuropathy (for purposes of this section, the term 
acute and subacute peripheral neuropathy means transient 
neuropathy that appears within weeks or months of exposure to 
an herbicide agent and resolves within two years of the date 
of onset), porphyria cutanea tarda, prostate cancer, 
respiratory cancers, soft-tissue sarcomas, and diabetes. 
38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307(a)(6), 3.309(e).  
Hence, the Secretary has not determined there to be a 
presumptive association between Agent Orange exposure and a 
skin condition other than self-limiting chloracne.  

The Secretary has determined that there is no positive 
association between Agent Orange exposure and any condition 
for which the Secretary has not specifically determined that 
a presumption of service connection is warranted.  See 
Notice, 68 Fed. Reg. 27630-41 (2003).  Hence, no such 
presumptive basis for service connection will be afforded for 
the veteran's claimed skin condition.  However, the United 
States Court of Appeals for the Federal Circuit has 
determined that a claimant is not precluded from establishing 
service connection with proof of direct causation.  Combee v. 
Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).  Hence, the 
veteran may support with affirmative medical opinion evidence 
a claim for service connection for a skin disorder as due to 
Agent Orange exposure.  In this instance, however, as already 
stated, the veteran has presented no medical evidence of a 
causal link between Agent Orange exposure and his current 
skin condition.  

The veteran's contentions that a current skin condition is 
causally related to service are not cognizable to support the 
claim.  That question of etiology is a medical question, and 
hence the veteran, as a layperson, does not have the 
requisite expertise to address that medical question.  
Espiritu.  

Absent any competent evidence to corroborate the veteran's 
assertions of a chronic skin condition in service or of an 
ongoing skin condition continuing from service, absent any 
evidence of a skin condition for over thirty years post 
service, and absent any cognizable (medical) evidence of a 
causal link between a current skin condition and either 
service or Agent Orange exposure in service, the 
preponderance of the evidence is against the claim of 
entitlement to service connection for a skin condition.  
38 C.F.R. §§ 3.303, 3.307, 3.309.  Because the preponderance 
of the evidence is against the claim, the benefit of the 
doubt doctrine does not apply.  38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for a skin condition is denied. 


REMAND

The veteran was afforded a VA examination in October 2004 to 
address his claim for a higher initial evaluation for PTSD.  

At his July 2005 hearing the veteran testified that his PTSD 
had just recently, in the past few weeks, become more severe 
than previously.  In November 2005, the veteran's 
representative submitted to the RO additional, recent 
treatment records for his PTSD, subsequent to the most recent 
supplemental statement of the case in September 2005.  

At the hearing before the undersigned, it was indicated that 
he was receiving ongoing treatment at a Vet Center.  In view 
of this fact, and that the veteran has noted an increase in 
symptoms since his last examination, those records will be 
sought.

Finally as noted above, the Dingess case has been recently 
decided.  Appellant will be provided with appropriate notice 
pursuant to that case.

Accordingly, the case is REMANDED for the following actions:

1.  The RO should provide appropriate 
notice to appellant and his representative 
pursuant to Dingess and any other 
precedent appropriate to the extent not 
done.

2.  The RO should, with appellant's 
assistance as needed, obtain available 
records for 2005 and 2006 Vet Center 
treatment to the extent not on file.  If 
records are sought but not obtained, the 
claims folder should contain documentation 
of the attempts made and responses 
received.

3.  The RO should arrange for an 
additional VA examination to be conducted 
for a contemporaneous evaluation of the 
nature and severity of the veteran's PTSD.  
All indicated test should be performed and 
all clinical findings reported in detail.  
The claims folder should be made available 
to the examiner for review prior to the 
examination.  As Global Assessment of 
Functioning score should be provided and 
explained.  

4.  If the claim is denied, the veteran 
and his representative should be issued a 
supplemental statement of the case, and 
given an opportunity to respond.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


______________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


